COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Rocky James Annis v. State of Texas

Appellate case number:    01-19-000385-CR

Trial court case number: 83768-CR

Trial court:              23rd District Court of Brazoria County

Date motion filed:        September 3, 2019

Party filing motion:      Appellant


       Appellant has filed a “Motion for Discretionary Review of Judgment Rendered August 15,
2019,” which we construe as a motion for rehearing. It is ordered that the motion for rehearing is
denied. We dismiss all pending motions as moot.


Judge’s signature: __/s/ Julie Countiss_____
                   Acting for the Court

Panel consists of: Justices Kelly, Hightower, and Countiss.

Date: ___September 17, 2019___